Citation Nr: 1625357	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-39 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.   

2.  Entitlement to an evaluation in excess of 30 percent for traumatic brain injury (TBI) with migraine headaches.

3.  Entitlement to an initial evaluation in excess of 10 percent for narcolepsy associated with TBI with migraine headaches.

4.  Entitlement to an effective date earlier than February 11, 2015, for the grant of service connection for narcolepsy associated with TBI with migraine headaches.

5.  Entitlement to an effective date earlier than February 11, 2015, for the grant of service connection for gastroesophageal reflux disease (GERD).

6.  Whether there was clear and unmistakable error (CUE) in a February 2010 rating decision evaluating the Veteran's TBI with migraine headaches at 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 1982 and from January 1985 to August 2003.

This appeal is before the Board of Veterans' Appeals (Board) from April 2009 and August 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Board remanded the Veteran's appeal with instruction to comply with his request for a hearing.  A hearing was scheduled for October 2015, but the Veteran withdrew his request in an October 2015 statement.  The Board is therefore satisfied that the instructions in its remand of March 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's March 2010 notice of disagreement specifically disagreed with his reduction in rating from 30 percent to 10 percent during the appeal period.  Because the RO construed this as an increased rating claim, the Board below addresses it as such to the advantage of the Veteran.  Moreover, because the Board below finds that a 30 percent rating is warranted, any procedural imperfections in the reduction from 30 to 10 percent are rendered moot and need not be further considered.

The issues of entitlement to increased ratings for TBI with migraine headaches and narcolepsy, entitlement to earlier effective dates for narcolepsy and GERD, and whether there was CUE in a February 2010 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral pes planus is severe, but not pronounced, and is not associated with pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but not in excess thereof, for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his pes planus in January 2009 and December 2009.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks an increase to his 10 percent rating for bilateral pes planus.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under this code, his current 10 percent rating is warranted for moderate bilateral pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation or use of the feet.  A higher evaluation of 30 percent is warranted for severe bilateral pes planus, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A maximum evaluation of 50 percent is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tedno achillis on manipulation, and not improved by orthopedic shoes or appliances.  Alternative and additional ratings are available for weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.

VA treatment records reflect that in October 2008 the Veteran received new therapeutic insoles.  He reported left heel pain in December 2008.  On examination of the left foot his physician noted flat foot, pain on palpation of the medial tubercle of calcaneus, limited range of the pedal joints, and normal muscle strength.  He was diagnosed with plantar fasciitis.  

The Veteran underwent a VA examination in January 2009.  He reported constant, localized pain in both feet.  Pain was 4/10 and described as burning, aching and sharp.  Standing or walking caused pain and stiffness.  He denied weakness, swelling, or fatigue.  He stated that he does not experience functional impairment from this condition.  On examination, there was bilateral tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was bilateral active motion in the metatarsophalangeal joint of the great toes.  Gait was normal.  Palpation of the plantar surfaces revealed moderate tenderness in the right foot and extreme tenderness in the left foot.  Alignment of the Achilles tendons was normal in weight bearing and non-weight bearing.  Pes planus was present.  Bilaterally, there was a slight degree of valgus present and slight forefoot/midfoot malalignment, both of which could be corrected by manipulation.  There was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, or marked pronation of the whole foot everted.  There was no pes cavus, Morton's metatarsalgia, hallux valgus, hallus rigidus, or hammertoe.  The Veteran had limitations with standing and walking and was able to stand for 15-30 minutes.  He required arch supports, which did not relieve symptoms.  He did not require orthopedic shoes, corrective shoes, foot supports, build-up shoes, or shoe inserts.  Nonweight-bearing x-rays showed small bilateral posterior heel spurs, and weight-bearing x-rays showed mild bilateral pes planovalgus deformities of the feet.  The examiner revised the Veteran's diagnosis to remove hallux valgus.

VA treatment records reflect that in August 2009 the Veteran again reported heel pain.  On examination his physician noted bilateral flat foot, pain on palpation of the medial tubercle of calcaneus, good range of motion of the pedal joints, and muscle strength within normal limits.  He was diagnosed with plantar fasciitis.

The Veteran underwent another VA examination in December 2009.  He reported constant pain in both feet, travelling to the toes, hips, and left calf.  Pain was rated 5/10 and described as burning, aching, and sharp.  He reported pain, stiffness, and swelling, but no weakness or fatigue.  He reported functional impairment of difficulty walking and standing for prolonged periods.  On examination, there was bilateral tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  Gait was normal.  Palpation of the plantar surfaces revealed moderate tenderness.  Alignment of the Achilles tendons was normal in weight bearing and non-weight bearing.  Pes planus was present.  Bilaterally, there was a moderate degree of valgus present and moderate forefoot/midfoot malalignment, both of which could be corrected by manipulation.  There was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, or marked pronation of the whole foot everted.  There was no pes cavus, Morton's metatarsalgia, hallux valgus, hallus rigidus, or hammertoe.  The Veteran had limitations with standing and walking and was able to stand for 15-30 minutes.  He required arch supports, which relieved symptoms.  He did not require orthopedic shoes, corrective shoes, foot supports, build-up shoes, or shoe inserts.  X-rays showed small bilateral posterior heel spurs and moderate bilateral pes planovalgus deformity with weight bearing.  The examiner diagnosed bilateral pes planus based on objective x-rays and bilateral plantar fasciitis based on objective tenderness.  The examiner further diagnosed quiescent hallux valgus per history, noting that x-rays showed no current hallux valgus.

Private treatment records reflect that in January 2010 the Veteran reported aching, localized pain on the plantar aspect of the heel and arch, worse in the morning or after resting.  His physician found tenderness to palpation on the plantar fascia bilaterally, with no tenderness on the calcaneus.  A 4 degree forefoot varus deformity, a 20 degree inversion with 10 degrees eversion of the subtalar joint, and 8 degrees dorsiflexion of the foot were noted bilaterally.  X-rays showed mild exostosis on the plantar aspect of the calcaneus.  He was diagnosed with bilateral heel spur with plantar fasciitis and hallux limitus with capsulitis of the left first metatarsophalangeal joint.

VA treatment records reflect that in March 2010 the Veteran reported chronic pain in his left foot, specifically a squeezing-type sensation over the midfoot.  He was diagnosed with flat feet with traumatic arthropathy of the left foot and chronic fasciitis.

In his August 2010 substantive appeal, the Veteran argued that his foot disability should also be rated under Diagnostic Code 5277, bilateral weak foot.  The Board notes that this code instructs that this secondary condition is to be rated as its underlying condition, excepting that a minimum rating of 10 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5277.  As the Veteran is already in receipt of a 10 percent rating, a higher rating is not available under this code.  The Board further notes that the Veteran's substantive appeal purports to appeal his rating for bilateral tinea pedis with onychomycosis.  There is no notice of disagreement or statement of the case with regards to this issue, and it is thus beyond the scope of this appeal.

VA treatment records indicate that at a May 2013 orthotics consultation, the orthotist examined the Veteran and found severe pes planus.  In June 2014 the Veteran reported heel and ankle pain and was diagnosed with plantar fasciitis.  

In appellate briefs submitted in March 2015 and April 2016, the Veteran's representative asked for new VA examinations on the grounds that there has been no examination since December 2009.  These arguments have been considered, but the Board finds that the medical evidence of record is sufficient to evaluate the Veteran's disability and that an additional examination is not necessary.  As discussed in the analysis above, the file contains clinical records subsequent to the December 2009 detailing the severity of the Veteran's service-connected pes planus.  These records were in turn considered by the Board in determining that the increased rating herein assigned is warranted.  His representative has pointed to nothing beyond the passage of time to warrant a new examination, and the Board finds that under the circumstances and in view of the favorable decision awarded herein, this reason is insufficient for remand.

The Board finds that the evidence warrants a 30 percent evaluation for the Veteran's pes planus.  Specifically, the Veteran's VA orthotist classified the Veteran's pes planus as severe, at his December 2009 VA examination the Veteran reported swelling on use of feet, the Veteran has consistently reported pain on use and manipulation, and the VA examiners noted valgus deformities, mild in January 2009 and moderate in December 2009.  The Board finds this evidence to be at least in equipoise between the 10 and 30 percent criteria, and a 30 percent evaluation is therefore granted.

The Board further finds that the evidence does not warrant an evaluation in excess of 30 percent.  A higher rating is available for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tedno achillis on manipulation, and not improved by orthopedic shoes or appliances.  The Board finds no evidence in the record of such manifestations or their functional equivalent.  There is no indication of extreme tenderness or severe spasm, and the Veteran has stated that his orthotics improve his condition, if not completely.  Furthermore, alternative or additional ratings are not warranted as there is no evidence of pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's pes planus.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, stiffness, swelling, and difficulty standing and walking, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his pes planus is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation of 30 percent, but not in excess thereof, for bilateral pes planus, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

After an August 2015 rating decision, the Veteran submitted a September 2015 notice of disagreement with respect to the issues of entitlement to increased ratings for TBI with migraine headaches and narcolepsy, entitlement to earlier effective dates for narcolepsy and GERD, and whether there was CUE in a February 2010 rating decision..  The RO has not as of yet provided a statement of the case with respect to these issues.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to increased ratings for TBI with migraine headaches and narcolepsy, entitlement to earlier effective dates for narcolepsy and GERD, and whether there was CUE in a February 2010 rating decision.  If, and only if, the Veteran perfects the appeal to any issues, they must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


